TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 19, 2021



                                      NO. 03-20-00294-CV


     Appellant, Mary Louise Serafine// Cross-Appellants, Alexander and Ashley Blunt

                                                 v.

      Appellees, Alexander and Ashley Blunt// Cross Appellee, Mary Louise Serafine




        APPEAL FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES BAKER, KELLY, AND SMITH
          AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                       OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 7, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

portion of the trial court’s judgment awarding attorneys’ fees and sanctions to appellant/cross-

appellee. Therefore, the Court reverses that portion of the trial court’s judgment and remands the

case to the trial court for further proceedings solely on the issue of the amount of attorneys’ fees

and sanctions appellant/cross-appellee is entitled to. The Court affirms the judgment of the trial

court in all other respects. Each party shall pay the costs of appeal incurred by that party, both in

this Court and in the court below.